1
2
3
4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6     JACQUELINE CHORNEY,                                Case No. 2:18-cv-00254-RFB-PAL
7                                            Plaintiff                    ORDER
8            v.
9     HIJA et al.,
10                                      Defendants
11
12   I.     DISCUSSION

13          According to the Las Vegas Detention Center inmate database, Plaintiff is no

14   longer at the address listed with the Court. The Court notes that pursuant to Nevada

15   Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written

16   notification of any change of mailing address, email address, telephone number, or

17   facsimile number. The notification must include proof of service on each opposing party

18   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the

19   action, entry of default judgment, or other sanctions as deemed appropriate by the court.”

20   Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of

21   this order to file her updated address with this Court. If Plaintiff does not update the Court

22   with her current address within thirty (30) days from the date of entry of this order, the

23   Court will dismiss this action without prejudice.

24   II.    CONCLUSION

25          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file her updated

26   address with the Court within thirty (30) days from the date of this order.

27   ///

28   ///
1          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
2    the Court shall dismiss this case without prejudice.
3          DATED THIS 16th day of January 2019.
4
5                                             UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
